Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, for the purpose of the current Office Action, it is understood to mean “a second partition wall between the first light emitting element group and the third light emitting element group and between the third light emitting element group and the fourth light emitting element group.” 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4,6,11,12,16,17,20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song et al (PG Pub 2006/0221612 A1).
Regarding claim 1, Song teaches a display device comprising: a substrate (51, fig. 1 or 70, fig. 2); a first pixel region comprising a first light emitting element group (52 in one of the areas 43, fig. 3) over the substrate; 10a second pixel region comprising a second light emitting element group (52 in another of the areas 43) over the substrate and adjacent to the first light emitting element group; and a partition wall (40) between the first light emitting element group and the second light emitting element, wherein a height of the partition wall is larger (fig. 2) than heights of a plurality of 15light emitting elements included in each of the first light emitting element group and the second light emitting element group.  
Regarding claim 2, Song teaches the display device according to claim 1, wherein the plurality of emitting elements comprises a red light emitting element, a green light emitting element, 20and a blue light emitting element (R, G, B LEDs 52, paragraph [0052]).  
Regarding claim 3, Song teaches the display device according to claim 2, wherein the partition wall comprises a portion provided along the red light emitting 
Regarding claim 4, Song teaches the display device according to claim 1, wherein the partition wall comprises a linear portion provided in a stripe shape with respect to the substrate (fig. 3).  
Regarding claim 6, Song teaches the display device according to claim 1, wherein the partition wall 10comprises a portion provided along at least two side surfaces of one of the plurality of light emitting elements (fig. 3).  
Regarding claim 2511, Song teaches the display device according to claim 1, wherein the first light emitting element group and the second light emitting element group are covered with a transparent resin (resin 52b, fig. 2, paragraph [0052], which allows light to transmit through, fig. 4, thus, transparent).  
Regarding claim 12, Song teaches the display device according to claim 11, wherein the transparent resin comprises a convex portion (52b, paragraph [0052], fig. 2).  
Regarding claim 16, Song teaches (see fig. 3 below) a display device comprising: a first pixel region comprising a first light emitting element group; 15a second pixel region comprising a second light emitting element group and adjacent to the first light emitting element group in a first direction; a third pixel region comprising a third light emitting element group and adjacent to the first light emitting element group in a second direction perpendicular to the first direction; 20a fourth pixel region comprising a fourth light emitting element group and adjacent to the second pixel region and the third pixel region; a first partition wall between the first light emitting element group and the second fourth light emitting element group.  

    PNG
    media_image1.png
    533
    766
    media_image1.png
    Greyscale

Regarding claim 17, Song teaches the display device according to claim 16, a height of each of the first partition wall and the second partition wall is larger than heights of a plurality of emitting elements included in each of the first light emitting element group, the second light emitting element group, the third light emitting element group, and 5the fourth light emitting element group (fig. 2).  
Regarding claim 20, Song teaches the display device according to claim 16, wherein the first light emitting 15element group, the second light emitting element group, .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-10, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al (PG Pub 2006/0221612 A1) as applied to claims 1 and 16 above, and further in view of Kamura et al (PG Pub 2016/0372528 A1).
Regarding claim 7, Song remains as applied in claim 1.
Song does not teach the partition wall comprises a taper.  
In the same field of endeavor, Kamura teaches the partition wall (48/13) comprises a taper (figs. 22 and 9) for the benefit of increasing light extraction (fig. 9: 90                                
                                    ⁰
                                
                             versus 30⁰ taper angle).  
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the partition wall to comprise a taper for the benefit of increasing light extraction.  
Regarding claim 8, Song remains as applied in claim 1.
Song does not teach a side surface of the partition wall comprises a step.
In the same field of endeavor, Kamura teaches a side surface of the partition wall (13, fig. 3) comprises a step, for the benefit of increasing aspect ratio (paragraph [0161]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make a side surface of the partition wall to comprise a step for the benefit of increasing aspect ratio.
Regarding claim 9, Song remains as applied in claim 1.
Song does not teach a metal film is provided 20over at least a part of a side surface of the partition wall.
In the same field of endeavor, Kamura teaches a metal film (10, fig. 3, paragraph [0176][0177]) is provided 20over at least a part of a side surface of the partition wall, for the benefit of suppressing light passing between different groups (paragraph [0126]), i.e. reducing cross-talk.
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to provide a metal film 20over at least a part of a side surface of the partition wall, for the benefit of suppressing light passing between different groups, i.e. reducing cross-talk.  
Regarding claim 10, Song remains as applied in claim 1.
Song does not teach a metal film is provided over at least a part of a top surface of the partition wall.  
In the same field of endeavor, Kamura teaches wherein a metal film (10, fig. 3, paragraph [0176][0177]) is provided over at least a part of a top surface of the partition wall, for the benefit of suppressing light passing between different groups (paragraph [0126]), i.e. reducing cross-talk.
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to provide a metal film over at least a part of a top surface of the partition wall, for the benefit of suppressing light passing between different groups, i.e. reducing cross-talk.  
Regarding claim 18, Song remains as applied in claim 16.
Song does not teach the partition wall comprises a taper.  
In the same field of endeavor, Kamura teaches the partition wall (48/13) comprises a taper (figs. 22 and 9) for the benefit of increasing light extraction (fig. 9: 90                                
                                    ⁰
                                
                             versus 30⁰ taper angle).  
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make a side surface of each of the first partition wall and the second partition wall to comprise a taper for the benefit of increasing light extraction.
Regarding claim 19, Song remains as applied in claim 16.
Song does not teach a metal film is provided 20over at least of a part of a surface of each of the first partition wall and the second partition wall.
In the same field of endeavor, Kamura teaches a metal film (10, fig. 3, paragraph [0176][0177]) is provided 20 over at least of a part of a surface of each of the first partition wall and the second partition wall, for the benefit of suppressing light passing between different groups (paragraph [0126]), i.e. reducing cross-talk.
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to provide a metal film 20over at least of a part of a surface of each of the first partition wall and the second partition wall, for the benefit of suppressing light passing between different groups, i.e. reducing cross-talk.  

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al (PG Pub 2006/0221612 A1) as applied to claim 11, and further in view of Chen et al (PG Pub 2019/0067533 A1).
Regarding claim 13, Song remains as applied in claim 11.
Song does not teach the transparent resin 5comprises a concave portion
In the same field of endeavor, Chen teaches a layer (108) covering a light emitting element (1061, fig. 9) comprises a concave portion, for the known benefit of controlling light distribution for a specific use of the device.
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the transparent resin 5to comprise a concave portion for the known benefit of controlling light distribution for a specific use of the device.

Allowable Subject Matter
Claims 5,14,15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior arts do not teach
“wherein the first side is orthogonal to the second side” (claim 5);
“an outer periphery of the partition wall comprises a portion in a comb shape” (claim 14); nor
“an outer periphery of the partition wall is positioned outside the substrate” (claim 15).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882. The examiner can normally be reached M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





FYL/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899